Me. Chief Justice Quiñones,
after making the foregoing statement of facts, rendered the opinion of the court.
The findings of fact and all of the conclusions of law, except the sixth, seventh, eighth and tenth, contained in the judgment from which this appeal was taken, are accepted.
Although the evidence which appears in the record is sufficient to prove that Juan Bianchi y Pagán and his estate have been in possession of the lands occupied by the roads involved in this litigation, it is not sufficient to warrant us in holding that the ownership of these lands is in said estate, since no evidence whatever upon this point has been concretely and specifically introduced by the plaintiff estate.
In accordance with section 63 of General Order No. 118, series of 1899, costs should be imposed upon the litigant whose demands are in all things dismissed, and that in other *319cases the court should assess the same in accordance with equity.
In view of the legal provisions cited in the said judgment and applicable to the case, we adjudge- that we should affirm and do affirm the judgment appealed from, except in so far as it is held therein that the ownership of the land occupied and crossed by the roads in question is in the plaintiff estate, upon which point the complaint is hereby dismissed, no special imposition being made of the costs in the proceedings.
Justices Hernández, Higueras, Sulzbacher and MacLeary concurred.